Exhibit 10.2

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION
STATEMENT IS NOT REQUIRED UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER OR UNDER APPLICABLE STATE SECURITIES LAWS.

 

As of February 5, 2007

   $ 3,000,000

Secured Promissory Note

Due March 1, 2007

Latin Node, Inc., a Florida corporation; Latin Node, LLC, a Florida limited
liability company; Latinode Communications Corporation, a Florida corporation;
NSite Software, LLC, a Florida limited liability company; Tropical Star
Communications, Inc., a Florida corporation; TS Telecommunications, Inc., a
Florida corporation; and Total Solutions Telecom, Inc., a Florida corporation;
Honduras S.A., a Honduras corporation; and Latin Node Europe, GmBH, a German
corporation (collectively, jointly and severally, the “Company”), promises to
pay to the order of ELANDIA, INC., a Delaware corporation or its assigns (the
“Holder”), the principal sum of up to Three Million Dollars ($ 3,000,000), on or
before March 1, 2007 (the “Maturity Date”), together with accrued interest
thereon.

Interest on the principal amount of this Note shall accrue at the rate (the
“Contract Rate”) of ten percent (10%) per annum, compounded annually, from the
original date of issuance of this Note. Interest on the outstanding principal
balance of this Note shall accrue and be payable in cash or other immediately
available funds to the Holder upon the Maturity Date. Any amount of principal or
interest on this Note which is not paid when due shall bear interest (“Default
Interest”) at the rate of twenty-four percent (24.0%) per annum above the
Contract Rate. All interest accrued on the outstanding principal balance of this
Note shall be payable in immediately available funds to the Holder upon the
earlier of (i) the Maturity Date, or (ii) upon acceleration of all amounts due
and owing hereunder in accordance with the terms hereinafter set forth. Interest
will be computed on the basis of a 360-day year based upon the actual number of
days elapsed. All payments shall be made at such address as the Holder shall
hereafter give to the Company by written notice made in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a business day, the same shall instead
be due on the next succeeding day which is a business day. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of Miami, Florida are authorized or
required by law or executive order to remain closed. This Note shall be secured
pursuant to the terms of (a) the Security Agreement dated as of the date hereof
among the Company and Holder and (b) the Stock Pledge Agreement dated as of the
date hereof between Latin Node, Inc. and Holder.



--------------------------------------------------------------------------------

The principal amount of this Note may not be paid before the Maturity Date
without the prior written consent of the Holder.

This Note is being issued pursuant to an exemption from registration under the
Securities Act and the rules and regulations promulgated thereunder.

This Note is otherwise made on the following terms and conditions:

Event of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) nonpayment by the Company of any portion of the principal or interest due
under this Note or to any holder of the Company’s indebtedness for borrowed
money or capitalized lease obligations as and when due;

(b) the Company (i) suspending or discontinuing its business, (ii) making an
assignment for the benefit of creditors, (iii) generally not paying its debts as
such they become due, (iv) admitting in writing an inability to pay its debts as
they become due, (v) filing a voluntary petition in bankruptcy or having an
involuntary petition in bankruptcy filed against it, (vi) becoming insolvent,
(vii) filing any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment of its debts or for liquidation,
dissolution or other similar relief, (viii) petitioning or applying to any court
for any receiver, custodian, or trustee for all or substantially all of its
assets or be the subject of any such proceeding filed against it, (ix) filing an
answer admitting or not contesting the material allegations of any such
involuntary petition filed against it, as described in subsection (v) above, or
any order, judgment, or decree approving such petition in any such proceeding,
(x) seeking, approving, consenting to, or acquiescing in any such proceeding for
the appointment of any such trustee, receiver, custodian, liquidator or agent
for it or any substantial part of its property or if an order is entered
appointing any such trustee, receiver, custodian, liquidator or agent, or
(xi) taking any formal action for the purpose of effectuating any of the
foregoing;

(c) an order for relief being entered under the United States bankruptcy laws or
if any other decree or order is entered by a court having jurisdiction
(i) adjudging the Company bankrupt or insolvent, (ii) approving as properly
filed a petition seeking reorganization, liquidation, arrangement, adjustment or
composition of the Company or its property under the United States bankruptcy
laws or any other applicable federal or state law, (iii) appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for the Company or for any substantial part of the Company’s property,
or (iv) ordering the winding up or liquidation of the affairs of the Company;
and

(d) a breach by the Company of any obligations under, or the occurrence of a
default or event of default under, any other agreements between Company or any
of its subsidiaries and Holder or between Company or any of its subsidiaries and
any other creditor.

Remedies. Upon the occurrence of an Event of Default, at the option of the
Holder, this Note shall become immediately due and payable and the Company shall
pay to the Holder, in full satisfaction of its obligations hereunder, an amount
equal to the sum of (w) the then outstanding principal amount of this Note plus
(x) accrued and unpaid interest on the unpaid principal amount of this

 

2



--------------------------------------------------------------------------------

Note to the date of payment (the “Mandatory Prepayment Date”) plus (y) Default
Interest, if any, on the amounts referred to in clauses (w) and/or (x) (the then
outstanding principal amount of this Note to the date of payment plus the
amounts referred to in clauses (x) and (y) shall collectively be known as the
“Default Sum”), all without demand, presentment or notice, and all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection. The Holder shall be entitled
to exercise all other rights and remedies available at law or in equity.

Use of Proceeds. The Company shall use the proceeds of this Note solely for
Company’s business purposes as approved by Holder.

Entire Agreement; Amendment; Waiver. This Note, together with the Security
Agreement, Stock Pledge Agreement and all other documents evidencing, securing
or otherwise relating to the indebtedness evidenced hereby, constitute the
entire agreement of the parties and supersedes all prior agreements and
undertakings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. This Note may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Company and the Holder. No failure to exercise, and no delay in exercising,
any right, power or privilege under this Note shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between the Company and the Holder. No
extension of time for performance of any obligations or other acts hereunder or
under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts.

Representations of the Company. The Company (and each entity constituting
Company, jointly and severally) represents and warrants to Holder as follows:

(a) execution and delivery of this Note and the other Loan Documents and
performance by the Company of its obligations hereunder and thereunder have been
duly authorized by all necessary corporate action on part of the Company in
accordance with all applicable organizational documents.

(b) This Note and all other Loan Documents have been duly executed and delivered
by the Company and constitute the legal, valid, binding and enforceable
obligation of the Company, enforceable against Company in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

(c) The Company has obtained all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations hereunder.

(d) There are no state statutes or other “anti-takeover” laws applicable to the
Company or to the issuance of this Note by the Company which would have, among
other things, the effect of nullifying the transactions contemplated by this
Note or the other Loan

 

3



--------------------------------------------------------------------------------

Documents, or, to the extent there are such applicable state statutes or other
“anti-takeover” laws, the Company and its executive and management officers have
taken all steps necessary under such statutes or laws to render them
inapplicable to the Company and the issuance of this Note.

(e) There is no litigation pending, or, to the knowledge of the Company,
threatened, against the Company.

Miscellaneous.

(a) Nothing, herein contained, nor any transaction related hereto, shall be
construed or so operate as to require the Company to pay interest at a greater
rate than is now lawful in such case to contract for, or to make any payment, or
to do any act contrary to law. Should any interest or other charges paid by the
Company, or parties liable for the payment of this Note, in connection with the
loan evidenced by this Note, or any document delivered in connection with said
loan, result in the computation or earning of interest in excess of the maximum
legal rate of interest which is legally permitted by law, then any and all such
excess shall be and the same is hereby waived by the Holder hereof, and any and
all such excess shall be automatically credited against and in reduction of the
principal balance due under this Note, and the portion of said excess which
exceeds the principal balance due under this Note shall be paid by the Holder to
the Company.

(b) The Holder shall be deemed to be the owner of this Note for all purposes,
and the full payment of interest and principal under this Note to the Holder
shall constitute the full and complete discharge of the Company for such
purposes.

(c) This agreement and the rights, obligations and duties of the Company
hereunder shall not be assignable or otherwise transferable by Company. The
Holder may transfer or assign any or all of its rights and obligations under
this Note.

(d) No term or provision contained herein may be modified, amended or waived
except by written agreement or consent signed by the party to be bound thereby.

(e) This agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto, their heirs, executors, administrators, personal
representatives, successors in interest and permitted assigns.

(f) In the event the Holder shall employ legal counsel to protect its rights
hereunder or to enforce any term or provision hereof or under any of the Loan
Documents, such attorneys’ fees and other legal expenses shall be payable by
Company to the Holder upon demand. The Company shall pay all fees and expenses
of the Holder in connection with the negotiation and consummation of this Note
and the Loan Documents.

(g) Company agrees that from time to time hereafter, upon request, it will, at
its sole expense, execute, acknowledge and deliver such other instruments and
documents and take such further action as may be reasonably necessary to carry
out the intent of this agreement and the Loan Documents.

 

4



--------------------------------------------------------------------------------

(h) THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
CONFLICTS OF LAW PROVISIONS) OF THE STATE OF FLORIDA. AS PART OF THE
CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE COMPANY HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN MIAMI, FLORIDA FOR A
DISPUTE ARISING OUT OF OR RELATED TO THIS NOTE OR THE LOAN DOCUMENTS. EACH OF
THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATED TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS. THE COMPANY WAIVES ANY OBJECTION WHICH THE COMPANY MAY
HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO
ANY SUIT OR PROCEEDING INSTITUTED BY THE HOLDER UNDER THIS NOTE OR THE OTHER
LOAN DOCUMENTS IN ANY STATE OR FEDERAL COURT LOCATED IN MIAMI-DADE COUNTY,
FLORIDA AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT
OF THE HOLDER TO BRING ANY ACTION OR PROCEEDING AGAINST THE COMPANY OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH HAS JURISDICTION OVER THE
COMPANY OR ITS PROPERTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER
TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS, MAKE THE LOANS AND EXTEND
THE OTHER FINANCIAL ACCOMMODATIONS CONTEMPLATED HEREUNDER AND THEREUNDER.

(i) All exhibits and documents referred to in this agreement shall be deemed
incorporated herein by any reference thereto as if fully set out.

(j) This agreement may be executed in one or more counterparts (all counterparts
together reflecting the signature of all parties) each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.

(k) Company hereby irrevocably (i) consents to the jurisdiction of the courts of
the State of Florida and of any federal court located in Miami-Dade County,
Florida in connection with any action or proceeding arising out of or relating
to this agreement, or any other document or exhibit relating hereto or delivered
in connection therewith and (ii) consents that service of legal process in any
such action or proceeding may be made in any manner permitted by the rules of
practice and procedure applicable to such courts.

(l) The enumeration of the Holder’s rights and remedies set forth in this
agreement is not intended to be exhaustive and the exercise by the Holder of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder, under the Loan Documents or under any other agreement
between the Company and the Holder or which may now or hereafter exist in law or
in equity or by suit or otherwise. No delay or failure to take action on the
part of the Holder in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise

 

5



--------------------------------------------------------------------------------

of any other right, power or privilege or shall be construed to be a waiver of
any Event of Default. No course of dealing between the Company and the Holder or
the Holder’s employees shall be effective to change, modify or discharge any
provision of this agreement or to constitute a waiver of any Event of Default.

(m) From and at all times after the date of this Note, and in addition to all of
the Holder’s other rights and remedies against the Company, the Company agrees
to hold the Holder harmless from, and to indemnify the Holder against, all
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees, costs and expenses) incurred by the Holder from and after the date hereof,
whether direct, indirect or consequential, as a result of or arising from or
relating to any suit, action or proceeding by any Person, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution or performance of, this Note and the other Loan Documents; provided,
however, that the foregoing indemnification shall not protect Holder from loss,
damage, cost or expense directly attributable to Holder’s willful misconduct or
gross negligence. All of the foregoing losses, damages, costs and expenses of
the Holder shall be payable by the Company upon demand by the Holder.

(n) All agreements, covenants, representations and warranties contained herein
or made in writing by or on behalf of the Company in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Note and the other Loan Documents.

(o) Headings and Captions. Subject headings and captions are included for
convenience purposes only and shall not affect the interpretation of this
agreement.

(p) Notice. All notices, requests, demands and other communications permitted or
required hereunder shall be in writing, and either (i) delivered in person,
(ii) sent by express mail or other overnight delivery service providing receipt
of delivery, (iii) mailed by certified or registered mail, postage prepaid,.
return receipt requested, or (iv) sent by telex, telegraph or other facsimile
transmission as follows:

If to Company addressed or delivered in person to:

Latin Node, Inc.

9800 NW 41 St., #200

Miami, FL 33178

Telephone: (305) 592-4848

Facsimile: (305) 592-4949

Attention: Jorge Granados

With a copy to:

Alfred G. Smith

Shutts & Bowen LLP

1500 Miami Center

 

6



--------------------------------------------------------------------------------

201 South Biscayne Boulevard

Miami, Florida 33131

Telephone: (305) 347-7364

Facsimile: (305) 347-7764

If to the Holder, addressed or delivered in person to:

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Telephone: (954) 728-9090

Facsimile: (954) 728-9080

Attention: Harry Hobbs

With a copy to:

Seth P. Joseph

Carlton Fields, P.A.

International Place, Suite 4000

100 S.E. Second Street

Miami, Florida 33131

Telephone: (305) 539-7265

Facsimile: (305) 530-0055

or to such other address as either party may designate by notice in accordance
with this Section.

Any such notice or communication, if given or made by prepaid, registered or
certified mail or by recorded express delivery, shall be deemed to have been
made when actually received, but not later than three (3) business days after
the same was properly posted or given to such express delivery service and if
made properly by telex, telecopy or other facsimile transmission such notice or
communication shall be deemed to have been made at the time of dispatch.

(q) If any portion of this agreement is held invalid, illegal or unenforceable,
such determination shall not impair the enforceability of the remaining terms
and provisions herein, which may remain effective, and to this end this
agreement is declared to be severable.

(r) Time is of the essence in this agreement.

(s) No waiver of a default, breach or other violation of any provision of this
agreement shall operate or be construed as a waiver of any subsequent default,
breach or other violation or limit or restrict any right or remedy otherwise
available. No delay or omission on the part of the Holder to exercise any right
or power arising by reason of a default shall impair any such right or power or
prevent its exercise at any time during the continuance thereof.

 

7



--------------------------------------------------------------------------------

(t) Gender and Pronouns. Throughout this agreement, the masculine shall include
the feminine and neuter and the singular shall include the plural and vice versa
as the context requires.

(u) Entire Agreement. This Note and the Loan Documents constitute the entire
agreement of the parties and supersede any and all other prior agreements, oral
or written, with respect to the subject matter contained herein.

(v) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing,
economic loss and without any bond or other security being required.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed and sealed this Note on this 5th day
of February, 2007.

 

LATIN NODE, INC. By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President Latin Node, LLC, a Florida limited
liability company By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   Manager Latinode Communications Corporation, a
Florida corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President NSite Software, LLC, a Florida limited
liability company By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   Manager Tropical Star Communications, Inc., a
Florida corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President TS Telecommunications, Inc., a Florida
corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President

 

9



--------------------------------------------------------------------------------

Total Solutions Telecom, Inc., a Florida corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President Latin Node Europe, GmBH, a German
corporation By:  

/s/ Victor Ias P. Rizza

Name:   Victor Ias P. Rizza Title:   Managing Director Crossfone Honduras S.A.
By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President

 

10